Title: To George Washington from William Lord Stirling Alexander, 8 July 1781
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     July 8th 1781
                  
                  The Guard Boats to rendezvous at Dobbs Ferry.
                  They should not go down from thence untill about half Ebb and they may proceed as low as they judge safe.
                  They may remain there on the look out untill three quarters of the Flood is spent unless they have made observations which ought to be immediately communicated—Their Report is to be received by the Commanding officer at Dobbs Ferry, who is immediately to send it to Head Quarters by a Horseman.
                  At three quarters flood (as above) they should return to Dobbs Ferry, to refresh themselves (or to be relieved) and to be ready to go down the Tide.
                  
               